     Case 1:21-cv-00974-DAD-HBK Document 30 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COOL RUNNINGS INTERNATIONAL,                       Case No. 1:21-cv-00974-DAD-HBK
      INC.,
12                                                       ORDER GRANTING DEFENDANT DRC
                         Plaintiff,                      CONTRACTING LLC’S EX PARTE
13                                                       MOTION TO SHORTEN BRIEFING
             v.
14                                                       (Doc. No. 24)
      ANDRONICO ADAN GONZALEZ, ET.
15    AL.
16                       Defendants.
17

18

19          Pending before the Court is Defendant DRC Contracting LLC’s Ex Parte Application to

20   Shorten Time for Briefing and Hearing Regarding DRC Contracting, LLC’s motion for expedited

21   discovery filed on July 21, 2021. (Doc. Nos. 24, “Motion”). Defendant DRC concurrently filed

22   its Motion for Expedited Discovery, attaching the declaration of attorney Shane Smith. (Doc.

23   Nos. 23, 23-1).

24          Local Rule 144(e) (E.D. 2019) requires that applications to shorten time set forth the

25   circumstances claimed to justify the issuance of an order shortening time. Ex parte applications

26   to shorten time will not be granted except upon an affidavit showing a satisfactory explanation for

27   the need for issuance of such an order and for the failure to obtain a stipulation for the issuance of

28   such an order from the opposing party. Id.
     Case 1:21-cv-00974-DAD-HBK Document 30 Filed 07/26/21 Page 2 of 3


 1            Here, Defendant attach the declaration of counsel to their concurrently filed Motion for

 2   Expedited Discovery, but not to their Motion. (Doc. No. 23-1). Attorney Smith attests that he

 3   conferred via telephone with Plaintiff’s counsel about the discovery sought in DRC’s motion for

 4   expedited discovery. (Id. at 1). Plaintiff’s counsel did not agree to produce the requested

 5   discovery. (Id.). Based on the time constraints in connection with Plaintiff’s motion for a

 6   preliminary injunction and related hearing, Attorney Smith states he had no choice but to file the

 7   instant motion seeking expedited discovery. (Id.). Attorney Smith also attaches a copy of

 8   correspondence memorializing counsels’ meet and confer discussion. (Id.) (citations omitted).

 9            As set forth above, Rule 144(e) requires satisfactory explanation for the need for issuance

10   of such an order and for the failure to obtain a stipulation for the issuance of such an order from

11   the opposing party. Although not attached to the instant Motion, the Court deems Attorney

12   Smith’s declaration attached to the concurrently filed Motion for Expedited Discovery sufficient

13   to demonstrate the need for expedited briefing. Further, a review of the docket confirms the

14   matter needs attention sooner rather than later, especially to the extent Defendant contends it

15   requires discovery to oppose Plaintiff’s pending motion for a preliminary hearing now scheduled

16   before the District Court on September 21, 2021.1 (Doc. No. 27).

17            Nevertheless, based on the time constraints in this action given Plaintiff’s pending motion

18   for a preliminary injunction, the Court finds good cause to grant Defendant’s application for a

19   shortened time for briefing and hearing regarding its motion for expedited discovery as set forth

20   below.
21            ACCORDINGLY, it is ORDERED:

22            Defendant DRC Contracting LLC’s Ex Parte Application to Shorten Time for Briefing

23   and Hearing (Doc. No. 24) is granted in part as follows:

24            a.     Plaintiff shall file a response to Defendant’s motion for expedited

25            discovery (Doc. No. 23) no later than Wednesday, July 28, 2021.

26
     1
      Plaintiff filed a motion for a preliminarily injunction on July 12, 2021 and an amended motion for a
27   preliminary injunction on July 19, 2021. (Doc. Nos. 6, 17). The District Court recently entered an order
     (Doc. No. 27) extending Defendant’s deadline to oppose the motion for a preliminary injunction and the
28   related hearing to September 7 and September 21, 2021.
                                                          2
     Case 1:21-cv-00974-DAD-HBK Document 30 Filed 07/26/21 Page 3 of 3


 1            b.       Defendant shall file a reply, if any, no later than Friday, July 30, 2021,

 2            c.       The undersigned will hold a telephonic hearing on Defendant DRC

 3            Contracting LLC’s motion for expedited discovery (Doc. No. 23) for Tuesday,

 4            August 3, 2021 at 10:00 a.m. The Court’s teleconference line is 888-204-5984

 5            and passcode is 4446176.

 6

 7
     Dated:        July 23, 2021
 8                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
